Citation Nr: 0204024	
Decision Date: 05/01/02    Archive Date: 05/14/02

DOCKET NO.  94-47 323	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to an increased rating for degenerative disc 
disease (DDD) of the cervical spine, postoperative diskectomy 
and fusion, currently evaluated as 30 percent disabling, to 
include restoration of the previously assigned 40 percent 
evaluation effective from February 1, 1993 until April 13, 
2000.

2.  Entitlement to an increased rating for degenerative disc 
disease, lumbosacral spine, postoperative L4-5 laminectomy 
with radiculopathy, currently evaluated as 40 percent 
disabling.

3.  Entitlement to a total rating based on individual 
unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Eric S. Leboff, Associate Counsel


INTRODUCTION

The veteran had active service from October 1970 until August 
1987.  This matter comes before the Board of Veterans' 
Appeals (BVA or Board) from a February 1995 rating decision 
of the Department of Veterans Affairs (VA), Regional Office 
(RO) in Denver, Colorado, which denied the benefits sought on 
appeal.

This case has been before the Board on two previous 
occasions.  In April 1997 the Board remanded the case back to 
the RO with instructions to schedule the veteran for a VA 
examination, and to attempt to obtain documents from the 
Social Security Administration.  In August 1999 the case was 
again before the Board.  At that time another remand was 
deemed necessary to re-associate the veteran's Chapter 31 
vocational rehabilitation folder with the claims file.  All 
of the above actions were appropriately carried out, and the 
case is now ready for appellate review.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2.  A VA neurological examination in October 1995 revealed 
decreased strength in the left triceps, as well as decreased 
reflexes in the triceps bilaterally; based on these 
neurological findings, the RO, in a January 1996 rating 
decision, increased the veteran's disability evaluation for 
degenerative disc disease, cervical spine, from 20 percent 
disabling to 40 percent disabling, effective February 1993.  

3.  Other than muscle spasm no other findings of neurological 
deficiencies were made in reports of VA treatment and 
examinations from December 1996 through September 1999; based 
on this lack of objectively confirmed neurological 
symptomatology other than muscle spasm, the RO decreased the 
veteran's disability evaluation for degenerative disc 
disease, cervical spine, to 30 percent disabling, effective 
April 2000.

4.  The veteran's degenerative disc disease, cervical spine, 
is currently productive of subjective complaints of daily 
neck pain and muscle spasm, with occasional numbness in his 
left hand; objective findings reveal tenderness, muscle 
spasm, and limitation of motion that is no more than 
moderate, but which approaches severe limitation when 
considering additional functional loss on flare-ups due to 
pain on motion.  There is no competent medical evidence of 
more than moderate intervertebral disc impairment, with 
current neurological symptomatology limited to muscle spasm.

5.  The veteran's degenerative disc disease, lumbosacral 
spine, is currently productive of subjective complaints of 
daily pain and muscle spasm; objective findings reveal 
tenderness, muscle spasm, and limitation of motion that is no 
more than moderate, but which approaches severe limitation 
when considering additional functional loss on flare-ups due 
to pain on motion.  There is no competent medical evidence of 
more than moderate intervertebral disc impairment, with 
current neurological symptomatology limited to muscle spasm.

6.  The veteran's service-connected disabilities do not 
preclude him from securing or following a substantially 
gainful occupation.


CONCLUSIONS OF LAW

1.  The reduction of an evaluation for degenerative disc 
disease (DDD) of the cervical spine, postoperative diskectomy 
and fusion, from 40 percent disabling to 30 percent disabling 
was appropriate.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 
1991 & Supp. 2001); 66 Fed. Reg. 45,630-32 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. §§ 3.102, 3.159); 
(West 1999); 38 C.F.R. §§ 3.344, 4.1, 4.2, 4.10, 4.13, 4.40, 
4.59, 4.71a, Diagnostic Codes 5290 and 5293 (2001).

2.  The criteria for an evaluation in excess of 30 percent 
for degenerative disc disease (DDD) of the cervical spine, 
postoperative diskectomy and fusion, have not been met.  
38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 1991 & Supp. 2001); 
66 Fed. Reg. 45,630-32 (Aug. 29, 1001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.159); 38 C.F.R. Part 4, 
including §§  4.40, 4.59, 4.71a, Diagnostic Code 5293-5290 
(2001).

3.  The criteria for an evaluation in excess of 30 percent 
for degenerative disc disease (DDD) of the lumbar spine, 
postoperative L4-5 laminectomy with radiculopathy, have not 
been met.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 1991 & 
Supp. 2001); 66 Fed. Reg. 45,630-32 (Aug. 29, 1001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.159); 38 C.F.R. 
Part 4, including §§  4.40, 4.59, 4.71a, Diagnostic Code 
5293-5292 (2001).

4.  The criteria for entitlement to TDIU have not been met. 
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.340, 
3.341, 4.16, 4.19 (2001); The Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initial matters

Procedural history

A review of the claims file reveals that the veteran was 
first awarded service connection for a low back disorder (now 
characterized as DDD, lumbar spine) in an April 1988 rating 
decision.  Pursuant to Diagnostic Code 5292, the veteran was 
granted a 20 percent disability evaluation effective August 
1987.  In a January 1993 rating decision, this evaluation was 
increased to 40 percent disabling, effective March 1992, by 
application of Diagnostic Code 5293.  In a September 1993 
rating decision, a 100 percent rating was granted pursuant to 
38 C.F.R. § 4.30, effective from July 1993 until October 
1993.  From that time forward the veteran's disability 
evaluation has been repeatedly confirmed as 40 percent 
disabling.  

With respect to the veteran's cervical spine disability, 
service connection was first granted in an August 1994 rating 
decision.  At that time, the RO granted a 20 percent 
disability rating under Diagnostic Code 5290, effective 
January 1992.  That same rating also awarded a temporary 
total rating under 38 C.F.R. § 4.30, from December 1992 until 
February 1993.  A 10 percent rating was assigned thereafter.  
A February 1995 rating decision increased the veteran's 
disability evaluation for DDD of the cervical spine to 20 
percent disabling, effective February 1993.  Yet another 
increase, to 40 percent, was effectuated in a January 1996 
rating decision.  That increase was also effective from 
February 1993.  Finally, in an April 2000 rating decision, 
the RO reduced the veteran's evaluation from 40 percent 
disabling to 30 percent disabling, effective April 2000.  As 
this reduction did not entail a decrease in the veteran's 
combined rating (and hence his level of benefits) the RO was 
not obligated to notify the veteran in advance through the 
formal proposal of the reduction in rating.  Therefore, the 
absence of such notice to the veteran does not constitute a 
procedural defect in this case.   

Finally, with respect to the veteran's claim of entitlement 
to TDIU, the RO first considered and denied this issue in an 
August 1994 rating decision.  The RO has continued to deny 
this claim on numerous occasions.  

Duty to assist

As a preliminary matter, the Board notes that while this 
appeal was pending, legislation was passed that enhances the 
VA's duties to notify a claimant regarding the evidence 
needed to substantiate a claim and to assist a claimant in 
the development of a claim.  See 38 U.S.C.A. §§ 5102, 
5103, 5103A (West Supp. 2001).  The change in the law is 
applicable to all claims filed on or after the date of 
enactment of the Veterans Claims Assistance Act of 2000 
("VCAA"), or filed before the date of enactment of the VCAA 
and which are not final as of that date.  To implement the 
provisions of the law, the VA promulgated regulations 
published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).

In the present case, the RO included the VCAA laws in a May 
2001 letter to the veteran.  Thus, the veteran has been put 
on notice as to the new requirements regarding the duty to 
assist.  Moreover, the Board has reviewed the file, and finds 
that the requirements under the VCAA have been met.  

Regarding the VCAA, the Board finds that the veteran was 
provided adequate notice as to the evidence needed to 
substantiate his claim, which included copies of the rating 
actions, a supplemental statement of the case issued in July 
1995, and supplemental statements of the case issued in April 
1996, September 1998, April 2000 and December 2001.  The RO 
also made satisfactory efforts to ensure that all relevant 
evidence had been associated with the claims file.  Moreover, 
the veteran was most recently afforded a VA examination in 
October 2001 in connection with his claim.  Additionally, the 
file contains several earlier VA examinations, as well as 
outpatient treatment reports dated from March 1995 through 
November 2001.  Furthermore, a March 1994 disability 
determination made by the Social Security Administration 
(SSA) is associated with the claims file, along with other 
records utilized in arriving at their decision.  Finally, a 
transcript of the veteran's January 1996 hearing before the 
RO is of record.  There is no indication in the file that 
there are additional relevant records that have not yet been 
obtained.  As such, the Board finds that all relevant facts 
have been properly and sufficiently developed in this appeal 
and no further development is required to comply with the 
duty to assist the veteran in developing the facts pertinent 
to his claim.

Relevant law and regulations

Ratings evaluations, generally

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4 (2001).  When a question arises as to which 
of two ratings applies under a particular diagnostic code, 
the higher evaluation is assigned if the disability more 
closely approximates the criteria for the higher rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3. 

Further, a disability rating may require re-evaluation in 
accordance with changes in a veteran's condition.  It is thus 
essential in determining the level of current impairment that 
the disability is considered in the context of the entire 
recorded history.  38 C.F.R. § 4.1.  Nevertheless, the 
present level of disability is of primary concern.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. §§ 4.40, 4.45, see also DeLuca v. Brown, 8 Vet. App. 
202, 206-07 (1995).  Painful, unstable, or maligned joints, 
due to healed injury, are entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.  The 
factors involved in evaluating, and rating, disabilities of 
the joints include weakness; fatigability; incoordination; 
restricted or excess movement of the joint, or pain on 
movement.  38 C.F.R. § 4.45.

Rating reductions
   
Where the reduction in evaluation of a service-connected 
disability is considered warranted and the lower evaluation 
would result in a reduction or discontinuance of compensation 
payments currently being made, the procedural requirements of 
38 C.F.R. § 3.105(e) must be satisfied.  Specifically, 
38 C.F.R. § 3.105(e) provides that a rating proposing the 
reduction or discontinuance must be prepared, setting forth 
all material facts and reasons for the action.  Additionally, 
the RO must advise the veteran of the proposed rating 
reduction or discontinuance and afford 60 days in which to 
present additional evidence showing that compensation should 
be continued at the present evaluation level.  Id.  If such 
additional evidence is not received within the 60-day period, 
the RO is to take final rating action and the award is to be 
reduced or discontinued as set forth in the proposal.  Id.

When a rating has been in effect for at least five years, 38 
C.F.R. § 3.344 requires that the RO and the Board ensure that 
a rating reduction be based on an examination that is as 
complete as the examinations that formed the basis for the 
original rating and that the condition not be likely to 
return to its previous level.  38 C.F.R. § 3.344(a), (b), 
(c); Kitchens v. Brown, 7 Vet. App. 320, 324 (1995).  A 
reduction may be accomplished when the rating agency 
determines that evidence makes it reasonably certain that the 
improvement will be maintained under the ordinary conditions 
of life. 38 C.F.R. § 3.344(a).  However, where a rating has 
been in effect for less than five years, the regulatory 
requirements under 38 C.F.R. § 3.344(a) and (b) are 
inapplicable, as set forth in 38 C.F.R. § 3.344 (c).  In such 
cases 38 C.F.R. § 3.344 (c) states that reexamination 
disclosing improvement will warrant reduction in rating.

Factual background

VA examinations, cervical spine

During the course of this appeal, the veteran has been 
examined by VA on four occasions.  These examinations 
occurred in October 1995, November 1997, December 1999, and 
October 2001.  With respect to the cervical spine, these 
examinations reveal complaints of neck pain.  In October 
1995, the veteran's complaints included a tingling sensation 
in the ring and little fingers of his left hand.  He further 
added that on occasion he was unable to lift his left arm.  
No specific weakness was reported, and the veteran did not 
report dropping objects or lacking the ability to push 
objects.  The December 1999 report of examination further 
reveals complaints of frequent episodes of numbness, chiefly 
involving the left shoulder.  The veteran stated that on 
occasion, the left side of his face would become numb, and 
would twitch when the last disc in his neck slid forward.  
The veteran further stated that he had diminished grip 
strength, and that his right hand was frequently numb.  The 
October 2001 examination shows complaints of daily pain and 
muscle spasm in his neck.  At that time, the veteran again 
reported that he experienced numbness, which affected his 
left hand.  

The objective findings made at the VA examinations included 
repeated diagnoses of degenerative disc disease, cervical 
spine.  These clinical findings further showed a limitation 
of motion with respect to the cervical spine.  In November 
1997, the veteran's cervical spine range of motion (ROM) was 
as follows: forward flexion to 60 degrees; backward extension 
to between 45 and 50 degrees; lateral flexion to between 60 
and 65 degrees; and rotation to 70 degrees bilaterally.  
Mildly increased pain was noted with resisted flexion, 
extension and rotation.  The examiner stated that he would 
assign an additional 5-degree ROM loss to account for the 
veteran's pain with resistance.  No spasm was noted.  

ROM testing of the cervical spine was accomplished again in 
December 1999.  At that time the ROM findings were as 
follows: forward flexion from 0 to 40 degrees, reduced to 25 
upon moderate resistance; backward extension from 0 to 15 
degrees, reduced to 10 degrees with moderate resistance; left 
rotation from 0 to 15 degrees, reduced to 5 degrees with 
moderate resistance; and right rotation from 0 to 30 degrees, 
reduced to 25 upon resistance.  Spasm and tenderness were 
noted from C2-C7.  The examiner noted that during a flare-up 
of the veteran's cervical spine disability, his ROM would be 
further reduced by up to 50 percent.  

The most recent ROM findings with respect to the cervical 
spine can be found in the October 2001 VA examination report.  
At that time, the following ROM findings were made: forward 
flexion from 0 to 30 degrees, reduced to 25 degrees upon 
moderate resistance; backward extension from 0 to and 10 
degrees, reduced to 5 degrees upon moderate resistance; right 
flexion from 0 to 10 degrees, reduced to 5 degrees with 
resistance; left flexion from 0 to 25 degrees, reduced to 15 
degrees against resistance; right rotation from 0 to 10 
degrees, reduced to 0 degrees upon resistance; and left 
rotation from 0 to 30 degrees, reduced to 25 with resistance; 
Definite tenderness and muscle spasm was noted.  

Neurologically, in October 1995, the veteran was noted to 
have decreased strength in his left triceps.  Triceps 
reflexes were diminished bilaterally.  Pin, vibration, light 
touch, and position sensation were all formally normal.  The 
veteran reported having decreased pinprick in his left radial 
forearm, and also reported tingling sensations.  At the 
November 1997 examination, upper extremity motor and sensory 
functions were all found to be grossly normal.   Again in 
December 1999 no sensory deficits were detected with regard 
to the cervical spine.  The October 2001 VA examination also 
failed to indicate any neurological problems of the cervical 
spine with the exception of muscle spasm.   

VA examinations, lumbar spine

The reports of VA examination reveal subjective complaints of 
pain and fatigue with respect to the veteran's lumbosacral 
spine disability.  At his VA examination in November 1997, 
the veteran reported daily lumbar pain that was aggravated by 
use.  The veteran denied any lower extremity numbness, 
tingling or weakness.  He stated that his lumbosacral 
disability limited his ability to bend or lift heavy objects, 
and further reported that he had to discontinue activities 
such as golfing.  At the VA examination in December 1999, the 
veteran stated that due to his lumbosacral pain, he could not 
sleep for more than two hours at a time.  He further stated 
that he experienced numbness in his left lower extremity at 
least two to three days per week.  In October 2001, the 
veteran further reported that his lumbar pain prevented him 
from running, and also made it difficult to climb stairs, 
which he does very slowly.  

The VA examination reports indicate consistent diagnoses of 
degenerative disc disease lumbar spine, with limitation of 
motion.  ROM findings made in November 1997 with respect to 
the lumbar spine revealed the following: forward flexion to 
80 degrees; backward extension from 25 to 30 degrees; lateral 
flexion from 25 to 30 degrees bilaterally; and rotation from 
30 to 35 degrees bilaterally.  There was no weakness with 
flexion or extension.  Some pain was noted on resisted 
flexion and extension.  The examiner stated that such pain 
caused an additional 5-degree limitation of motion.  

Lumbosacral ROM findings made in December 1999 revealed the 
following: forward flexion from 0 to 60 degrees, reduced to 
50 degrees upon resistance; backward extension from 0 to and 
15 degrees, reduced to 10 degrees against resistance; and 
rotation from 0 to 15 degrees bilaterally, reduced to 10 
degrees upon resistance. The examiner noted that flare-ups of 
the veteran's lumbosacral spine disability would further 
reduce backward extension to 0 degrees, and forward flexion 
to 15 degrees.  The examiner noted that muscle spasm and 
tenderness were evident over the paraspinal muscles from T-12 
to S-1, with no swelling or increased warmth.  

Finally, ROM findings made in October 2001 pertaining to the 
lumbar spine were as follows: forward flexion from 0 to 55 
degrees, reduced to 45 degrees upon moderate resistance; 
backward extension from 0 to and 15 degrees, reduced to 5 
degrees upon moderate resistance; right flexion from 0 to 5 
degrees, reduced to 0 degrees against resistance; left 
flexion from 0 to 10 degrees, reduced to 5 degrees against 
resistance; right rotation from 0 to 30 degrees, with no 
reduction due to resistance; and left rotation from 0 to 25 
degrees, unreduced with resistance.  Definite tenderness and 
muscle spasm were noted.  

Neurologically, the examiner in November 1997 found that the 
veteran's motor and sensory functions of the lumbar spine 
were grossly normal.  In December 1999, the veteran's 
quadriceps and Achilles reflexes were normal.  Although 
muscle spasm was documented, no sensory deficits were 
indicated.  The October 2001 examination was negative for any 
neurological problems of the lumbosacral spine with the 
exception of the noted muscle spasms.  

Regarding the effect of the veteran's service-connected 
cervical and lumbosacral spine disabilities on his ability to 
work, the VA examiner in November 1997 stated that, in his 
opinion, the veteran's cervical spine disability did not 
preclude substantial employment.  The examiner stated that 
the cervical spine disability was mild, and that the veteran 
could certainly work at a non-physically demanding activity.  
The examination in October 2001 further added that in order 
to work, the veteran would need to take minor analgesics, 
avoid lifting greater than 10 pounds, and must be able to 
change body positions.  The examiner stated that the 
veteran's occupation could not involve any stair climbing, 
running, or prolonged walking. 

VA treatment records

Outpatient treatment reports dated from March 1995 through 
November 2001 reveal numerous complaints of low back and neck 
pain.  Several complaints of numbness are also documented.  
An April 1997 report showed that the veteran's right hand was 
hypersensitive to light touch.  Reflexes and strength were 
normal.  The examiner expressed that he doubted the veteran 
to have cervical radiculopathy.  In June 1997, the veteran 
had a normal EMG examination showing no evidence of 
denervation or cervical radiculopathy.  A July 1997 report 
showed complaints of radicular symptomatology along the 
posterior left lower extremity.  Bilateral grip strength and 
sensation to pinprick were normal.  This report also showed 
mild sensorimotor peripheral neuropathy with respect to the 
right upper extremity.  This was not attributed to the 
cervical spine, and the examiner speculated that neuropathy 
related to alcohol usage.  An undated treatment note further 
indicated a mild decrease in sensory response to light touch.  
That report also noted mild tenderness of the cervical and 
lumbosacral spine.  A November 1998 report again noted spinal 
tenderness.  Sensory function was intact.  A treatment report 
dated May 1999 indicated increased back pain as a result of 
increased activity.  A September 1999 report noted complaints 
of numbness.  Sensation was found to be intact.  Motor 
function was normal except for the left biceps.  An August 
2000 treatment report stated that the veteran has not had 
left upper extremity weakness since his surgeries.  Finally, 
an October 2000 report noted normal strength in the veteran's 
extremities.  

Social Security Administration documents

A March 1994 determination of disability benefits is of 
record.  Upon evaluating the available medical evidence, it 
was determined that the veteran's complaints of low back and 
neck pain were credible, and that the veteran suffered 
sufficient functional limitation to warrant an award of 
benefits.  It was found that the veteran's ability to perform 
sustained work at a substantially gainful activity level was 
significantly compromised by his pain and limitation of 
motion.  The decision noted that the veteran's impairments 
were continuing to improve through appropriate medical care 
and treatment, and that the veteran's condition would be 
subject to continual review.  

Also of record is the veteran's Vocational and Rehabilitation 
file, which indicates that the veteran is in Stage II 
Readiness.  The veteran's education was noted to include a 
Bachelor of Science degree in Business Administration and 
Management.  His training and skills were noted to include 
familiarity with DOS and Microsoft applications.  While the 
veteran had a resume prepared, a February 1998 letter 
indicated that he had not initiated any job searching 
efforts.  The veteran was said to be adamantly opposed to 
seeking employment, as he claimed his doctor had told him 
that he could not be expected to work.  According to the 
veteran, his doctor instructed him to initiate daily therapy.  
The veteran's case manager noted that, if such a regimen of 
therapy were required, then securing permanent employment 
would be highly unlikely.  It was further noted that the 
veteran was expecting to receive various financial 
settlements, and that his lifestyle appeared to be 
comfortable.  The case manager opined that the veteran was 
not motivated to seek employment, based in part on his 
doctor's recommendations, and in part due to his secure 
financial position.  As a result, the veteran's Vocational 
and Rehabilitation file was closed at that time.  

Hearing transcript

A transcript of the veteran's January 1996 hearing before the 
RO is of record.  At that hearing the veteran testified as to 
the extent of his limitations stemming from his spinal 
disabilities.  The veteran stated that he could not engage in 
physical activity beyond standing, walking, and sitting for a 
short time.  The veteran stated that prolonged periods in any 
one position caused pain.  The veteran stated that when 
sitting, he used a lumbar support pad.  For his cervical 
spine problems, the veteran stated that he used a flexion sit 
twice a day.  The veteran further testified to experiencing 
numbness and tingling in his left hand, along with a loss of 
grip.  The veteran stated that the loss of sensation runs up 
his arm all the way to his shoulder, and across his neck.  He 
reported that he would occasionally feel shooting pains down 
his arm.  He also stated that he would stumble when walking, 
for apparently no reason.  The veteran testified that he was 
last employed in August 1992, when he quit his position with 
the U.S. Post Office.  He stated that his back problems 
required him to leave that job after 8 months.  Prior to that 
the veteran had worked as a Receiving Manager for a 
department store.  He had maintained that position for about 
one year.  The veteran stated that he was in school, and that 
he would frequently have to leave his chair and walk around 
the room to alleviate his back and neck pain.  

Analysis

Increased rating: DDD of the cervical spine

As previously noted, the veteran is presently assigned a 30 
percent disability rating pursuant to Diagnostic Code 5293-
5290 for DDD of the cervical spine.  The veteran is 
essentially making two contentions as to his cervical spine 
disability.  He is claiming that the RO improperly reduced 
his disability evaluation from the previous 40 percent 
assignment, and that this earlier evaluation should be 
restored.  He is further claiming that, once restored, the 
severity of his cervical spine condition warrants an 
evaluation in excess of 40 percent. 

Under Diagnostic Code 5290, a 10 percent evaluation is 
warranted for slight limitation of motion of the cervical 
spine.  38 C.F.R. § 4.71a, Diagnostic Code 5290 (2001).  A 20 
percent evaluation is for application where the limitation is 
moderate.  Id.  Finally, where the evidence demonstrates 
severe limitation of motion, a 30 percent rating applies.  
Id.

Under Diagnostic Code 5293, which rates intervertebral disc 
syndrome, a 10 percent evaluation applies for mild 
impairment.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (2001).  
A 20 percent evaluation is warranted for moderate impairment, 
with recurring attacks.  Id.  A 40 percent evaluation is for 
application in the case of severe recurring attacks, with 
intermittent relief.  Id.  Finally, a 60 percent evaluation 
is warranted for pronounced impairment, with persistent 
symptoms compatible with sciatic neuropathy, with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc, with little intermittent relief.  Id.

The Board has thoroughly reviewed the evidence of record and 
finds that the veteran's disability evaluation was 
appropriately reduced to 30 percent, and that there is no 
basis for restoration of the previously assigned 40 percent 
rating, or for a rating in excess of 30 percent.  In arriving 
at this conclusion, the Board acknowledges that the 
previously assigned 40 percent rating had been in effect for 
greater than 5 years, but since the December 1999 examination 
upon which the reduction was principally based was as 
thorough as any previous examination, the decrease in rating 
was proper under 38 C.F.R. § 3.344.

As the veteran is presently at the highest attainable rating 
under Diagnostic Code 5290 for limitation of motion, 
restoration of his previous 40 percent rating would have to 
be based on findings consistent with the neurological 
criteria for a 40 percent evaluation under Diagnostic Code 
5293.  In assigning the veteran a 40 percent rating in 
January 1996, the RO relied heavily upon the findings of a 
November 1994 outpatient treatment report and the October 
1995 VA examination, which demonstrated neurological 
difficulties.  The former noted the absence of reflexes in 
the left biceps, and the latter noted diminished muscle 
strength in the left triceps.  Thus, based on this evidence, 
an evaluation of 40 percent under Diagnostic Code 5293 was 
deemed to have been the most appropriate reflection of the 
veteran's disability picture as to his cervical spine.  As 
will be summarized below, the more recent medical evidence 
suggests significantly less severe neurological impairment, 
making the presently assigned 30 percent rating under 
Diagnostic Code 5290 appropriate, with no basis for an 
increased evaluation under any other diagnostic code, 
including 5293.  

Since the October 1995 VA examination, only a few isolated 
records continue to demonstrate neurological symptomatology.  
In April 1997 the veteran's right hand was found to be 
hypersensitive to light touch.  In September 1999, the 
veteran was found to have a decrease in motor function with 
respect to his left biceps.  Finally, an undated treatment 
report noted a mild decrease in sensory touch.  However, the 
remainder of medical evidence demonstrated no neurological 
deficits, and no neurological symptomatology other than 
muscle spasm.  

VA examinations in November 1997, December 1999 and October 
2001 did not reveal any sensory or motor difficulties.  
Further, an EMG conducted in June 1997 showed no evidence of 
denervation or cervical radiculopathy.  Moreover, normal 
sensory and motor findings were noted in treatment reports 
dated November 1998, September 1999, August 2000, and October 
2000.  Finally, while some neurological irregularities were 
detected in treatment reports dated April 1997 and July 1997, 
these were not attributed to the veteran's DDD of the 
cervical spine.  In April 1997 the examiner explicitly stated 
that he doubted the veteran to have cervical radiculopathy.  
In July 1997, it was noted that findings of sensorimotor 
peripheral neuropathy might have related to alcohol abuse.  
Therefore, given the sparseness of evidence of neurological 
problems related to the veteran's DDD of the cervical spine, 
the RO's reduction of the veteran's disability evaluation 
from 40 percent to 30 percent under Diagnostic Code 5293 was 
appropriate.  

The veteran's degenerative disc disease, cervical spine, is 
currently productive of subjective complaints of daily neck 
pain and muscle spasm, with occasional numbness in his left 
hand; objective findings reveal tenderness, muscle spasm, and 
limitation of motion that is no more than moderate, but which 
approaches severe limitation when considering additional 
functional loss on flare-ups due to pain on motion.  There is 
no competent medical evidence of more than moderate 
intervertebral disc impairment, with current neurological 
symptomatology limited to muscle spasm.  Given the presence 
of severe limitation of motion on flare-ups, the current 
assignment of a 30 percent rating is deemed appropriate under 
5290.  A higher evaluation is not for application under 
Diagnostic Code 5293 since no more than moderate impairment 
is shown to have resulted from the veteran's service-
connected intervertebral disc syndrome.  

The Board has also considered whether any alternate 
Diagnostic Codes would entitle the veteran to a disability 
evaluation in excess of the presently assigned 30 percent 
rating.  As the medical evidence does not reveal ankylosis, 
Diagnostic Codes 5286 and 5287 do not apply.  No other 
Diagnostic Codes are applicable with respect to the veteran's 
DDD of the cervical spine.   

Increased rating: DDD of the lumbar spine

As previously noted, the veteran is presently assigned a 40 
percent disability rating pursuant to Diagnostic Code 5293-
5292 for DDD of the lumbar spine.  This rating reflects 
severe limitation of motion of the lumbar spine.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5292 (2001).  No higher disability 
evaluation is available under this Code section.

Diagnostic Code 5293 provides a 40 percent rating for 
intervertebral disc syndrome, severe recurring attacks, with 
intermittent relief.  38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2001).  A 60 percent evaluation is warranted for pronounced 
impairment, with persistent symptoms compatible with sciatic 
neuropathy, with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to site of diseased disc, with little 
intermittent relief.  Id.

The Board finds that the presently assigned 40 percent rating 
pursuant to Diagnostic Codes 5292-5293 most appropriately 
reflects the veteran's disability picture, and that there is 
no basis for a higher rating.  As Diagnostic Code 5292 does 
not afford an evaluation in excess of 40 percent, in order to 
be entitled to an increased rating the veteran must show that 
he meets the next highest criteria under Diagnostic Code 
5293.  The medical evidence does not demonstrate pronounced 
neurological symptomatology such as to warrant the next 
highest rating of 60 percent under Diagnostic Code 5293.  
While the Board acknowledges the veteran's subjective 
complaints of frequent numbness in his lower extremity, as 
reported in the December 1999 VA examination, such complaints 
are not verified by competent medical evidence.  To the 
contrary, the examiner in November 1997 found that the 
veteran's motor and sensory functions of the lumbar spine 
were grossly normal.  In December 1999, the veteran's 
quadriceps and Achilles reflexes were normal.  No sensory 
deficits were indicated.  The October 2001 examination was 
negative for any neurological problems of the lumbosacral 
spine with the exception of muscle spasms.  Therefore, the 
neurological findings of record do not serve as a basis for a 
higher disability evaluation under Diagnostic Code 5293. 

The veteran's degenerative disc disease, lumbosacral spine, 
is currently productive of subjective complaints of daily 
pain and muscle spasm; objective findings reveal tenderness, 
muscle spasm, and limitation of motion that is no more than 
moderate, but which approaches severe limitation when 
considering additional functional loss on flare-ups due to 
pain on motion.  There is no competent medical evidence of 
more than moderate intervertebral disc impairment, with 
current neurological symptomatology limited to muscle spasm.

The Board has also contemplated whether any alternate 
Diagnostic Codes would entitle the veteran to a disability 
evaluation in excess of the presently assigned 40 percent 
rating for DDD of the lumbar spine.  As the medical evidence 
does not reveal ankylosis, Diagnostic Codes 5286 and 5289 do 
not apply.  No other Diagnostic Codes are applicable with 
respect to the veteran's DDD of the cervical spine.   

As noted earlier, when evaluating disabilities of the 
musculoskeletal system, as in the present case, a rating 
increase may be for application on the basis of functional 
loss due to flare-ups of pain, fatigability, incoordination, 
pain on movement, and weakness, which results in additional 
disability beyond that reflected by range of motion 
measurements.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. 
Brown, 8 Vet. App. 202, 206-7 (1995).   Here the evidence 
shows additional limitation of motion due to pain and 
weakness with respect to both the cervical and lumbar 
disabilities.  The evidence also demonstrates that the 
veteran has difficulty with stair climbing and prolonged 
walking, and that he does little or no bending of his back or 
lifting of objects.  Prolonged periods in one position 
aggravate his back disabilities, and this pain prevents him 
from sleeping through the night.  However, the Board 
concludes that these findings have already been contemplated 
in the award of the veteran's presently assigned 30 percent 
disability rating under Diagnostic Code 5290 for cervical 
spine limitation of motion and his 40 percent rating under 
Diagnostic Code 5292 for lumbar spine limitation of motion.  
Both of these ratings reflect severe limitation of motion, 
and therefore are consistent with the evidence of record.  
Thus, the veteran is not entitled to an increase in rating 
for either his cervical or lumbar DDD as a result of pain and 
weakness considerations.  

In summation, the evidence shows that the 40 percent rating 
for DDD of the cervical spine was properly reduced to 30 
percent, and that there is no basis for a disability 
evaluation in excess of that amount, or in excess of 40 
percent for DDD of the lumbar spine.  As the preponderance of 
the evidence is against the claim, the benefit of the doubt 
doctrine is not for application.  See 38 U.S.C.A. § 5107; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Entitlement to a total rating based on individual 
unemployability (TDIU)

Under VA laws and regulations, a total disability rating 
based on individual unemployability may be assigned upon a 
showing that a veteran is unable to secure or follow a 
substantially gainful occupation due solely to impairment 
resulting from his or her service-connected disabilities.  
See 38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 3.340, 
3.341, 4.16 (2001).  Consideration may be given to a 
veteran's level of education, special training, and previous 
work experience, but age and the impairment caused by 
nonservice-connected disabilities are not for consideration 
in determining whether such a total disability rating is 
warranted.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2001).  
Marginal employment shall not be considered substantially 
gainful employment. 38 C.F.R. § 4.16(a) (2001).

Furthermore, a total disability rating may be assigned where 
the combined rating for the veteran's service-connected 
disabilities is less than total if the disabled veteran is 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities.  Specifically, 
if there is only one such disability, this disability shall 
be ratable at 60 percent or more; if there are two or more 
disabilities, there shall be at least one ratable at 40 
percent or more and sufficient additional disability to bring 
the combined rating to 70 percent or more.  38 C.F.R. §§ 
3.340, 3.341, 4.16(a) (2001).  Under 38 C.F.R. § 4.16, if 
there is only one such disability, it must be rated at least 
60 percent disabling.  If there are two or more such 
disabilities, there shall be at least one disability ratable 
at 40 percent or more, and sufficient additional disability 
to bring the combined rating to 70 percent or more.  For the 
purpose of calculating such percentage thresholds, 
disabilities of both lower extremities, disabilities 
resulting from common etiology or a single accident, 
disabilities affecting a single body system (e.g. orthopedic, 
digestive, respiratory, cardiovascular-renal, 
neuropsychiatric), or multiple injuries incurred in action 
shall be deemed one disability.

In exceptional cases, an extra-schedular rating may be 
assigned on the basis of a showing of unemployability alone.  
See 38 C.F.R. § 4.16(b) (2001).

A veteran may be considered as unemployable upon termination 
of employment which was provided on account of disability, or 
in which special consideration was given on account of the 
disability, when it is satisfactorily shown that he or she is 
unable to secure further employment.  Where disabilities are 
shown to be static in nature, a showing of continuous 
unemployability from the date of incurrence, or the date the 
condition reached the stabilized level, is a general 
requirement in order to establish the fact that present 
unemployability is the result of the disability.  However, 
consideration is to be given to the circumstances of 
employment in individual claims and, if the employment was 
occasional, intermittent, try-out, or unsuccessful, or 
eventually terminated on account of the disability, present 
unemployability may be attributed to the static disability. 
38 C.F.R. § 4.18 (2001).

In Hatlestad, v. Derwinski, 1 Vet. App. 164 (1991), the U.S. 
Court of Veterans Appeals (now the U.S. Court of Appeals for 
Veterans Claims, hereinafter Court) referred to apparent 
conflicts in the regulations pertaining to individual 
unemployability benefits.  Specifically, the Court indicated 
there was a need to discuss whether the standard delineated 
in the controlling regulations was an "objective" one based 
on the average industrial impairment or a "subjective" one 
based upon the veteran's actual industrial impairment.  The 
Board is bound in its decisions by the regulations, the 
Secretary's instructions, and the precedent opinion of the 
chief legal officer of VA. 38 U.S.C.A. § 7104(c) (West 1991).  
In a pertinent precedent decision, the VA General Counsel 
concluded that the controlling VA regulations generally 
provide that veterans who, in light of their individual 
circumstances, but without regard to age, are unable to 
secure and follow a substantially gainful occupation as the 
result of service-connected disability shall be rated totally 
disabled, without regard to whether an average person would 
be rendered unemployable by the circumstances.  Thus, the 
criteria include a subjective standard.  It was also 
determined that "unemployability" is synonymous with 
inability to secure and follow a substantially gainful 
occupation.  VAOPGCPREC 75-91 (O.G.C. Prec. 75-91); 57 Fed. 
Reg. 2317 (1992).

The Court has held that a veteran's advancing age and non-
service connected disabilities may not be considered in the 
determination of whether a veteran is entitled to a total 
disability rating based upon individual unemployability.  For 
a veteran to prevail on a claim based on unemployability, it 
is necessary that the record reflect some factor which places 
the claimant in a different position than other veterans with 
the same disability rating.  The sole fact that a claimant is 
unemployed or has difficulty obtaining employment is not 
enough.  A high rating in itself is recognition that the 
impairment makes it difficult to obtain and keep employment.  
The question is whether the veteran is capable of performing 
the physical and mental acts required by employment, not 
whether the veteran can find employment.  See Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993).

In discussing the unemployability criteria, the Court, in 
Moore v. Derwinski, 1 Vet. App. 83 (1991), indicated in 
essence, that the unemployability question, that is, the 
ability or inability to engage in substantial, gainful 
activity, had to be looked at in a practical manner, and that 
the thrust was whether a particular job was realistically 
within the capabilities, both physical and mental, of the 
appellant.

Service connection is presently in effect for the following 
disabilities: lumbar spine, degenerative disc disease, rated 
as 40 percent disabling; cervical spine degenerative disc 
disease, rated as 30 percent disabling; residuals, fractured 
left ankle, rated as noncompensable; scar, left iliac crest, 
bone graft donor site, rated as noncompensable; hemorrhoids, 
rated as noncompensable; and headaches, rated as 
noncompensable.  The veteran's combined total disability 
rating is 60 percent based upon the cervical spine and lumbar 
spine disabilities.  38 C.F.R. § 4.25.  

As the veteran's combined rating is 60 percent, and as the 
basis for that evaluation are disabilities affecting a single 
body system (e.g. orthopedic), that 60 percent evaluation may 
be considered as one disability for total rating purposes.  
Thus, he does meet the percentage requirements of 38 C.F.R. § 
4.16(a), and therefore, the next question is whether there is 
evidence that the veteran's service-connected disabilities 
render him unemployable.  

Social Security Administration documents associated with the 
file provide an account of the veteran's occupational 
history.  In these records, the veteran listed previous jobs 
as an insurance salesman, car salesman, cook, assistant 
receiving manager and postal worker.  With the exception of 
insurance sales, the veteran noted that these positions 
required a high level of physical activity, including 
frequent walking, standing, lifting, bending.  The postal 
position was said to entail the lifting of 50-pound mail 
bundles.  

The veteran's occupational history was further discussed in 
the October 1995 report of examination.  It was noted that 
the veteran had not worked since 1991.  His past employment 
was noted to include construction work, followed by a 
position as a mail sorter in a post office.  It was noted 
that the mail sorting position resulted in increased neck 
discomfort, which caused the veteran to cease his employment 
there.   It was further indicated that the veteran was 
attending school, in pursuit of a degree in business and 
accounting.  The veteran had a high absentee rate, which he 
attributed to his need to stay home in response to pain 
problems. 

The evidence of record contains several comments from VA 
examiners regarding the veteran's ability to secure 
substantially gainful employment.  At the time of the 
veteran's VA examination in November 1997, it was found that 
his cervical and lumbar spine disabilities did not preclude 
such employment.  The examiner stated that the spinal 
conditions were mild, and that the veteran could certainly 
work at a non-physically demanding activity.  The examination 
in October 2001 further added that in order to work, the 
veteran would need to take minor analgesics, avoid lifting 
greater than 10 pounds, and must be able to change body 
positions.  The examiner stated that the veteran's occupation 
could not involve any stair climbing, running, or prolonged 
walking.

The Board acknowledges the veteran's complaints of pain and 
numbness caused by his DDD of the cervical and lumbar spine, 
as noted in the various treatment and examination reports, 
and also in the veteran's testimony given at his personal 
hearing before the RO in January 1996.  However, despite the 
discomfort and some impairment of functionality endured by 
the veteran, the VA medical examiners, upon complete physical 
evaluation, have determined that the veteran is not precluded 
from securing substantially gainful employment.  Moreover, no 
other medical evidence of record refutes these conclusions.  

While the competent medical evidence does indicate that the 
veteran must observe certain limitations in job tasks, such 
as an avoiding stair climbing, running or prolonged walking, 
there is no evidence showing that the veteran could not 
perform sedentary work.  Indeed, the veteran's Vocational and 
Rehabilitation file indicates that the veteran possesses a 
Bachelor of Science degree in Business Administration and 
Management, and that he has experience with DOS, and 
Microsoft computer applications.  Based on this educational 
background, it is not unrealistic to expect that the veteran 
would be suited for a desk position that would not require 
any physical labor.  The Board observes that the veteran was 
ultimately adjudicated by the Social Security Administration 
(SSA) as impaired for employment purposes.  It is noted, 
however, that the laws pertaining to work impairment used by 
the SSA are not the same as VA's unemployability standards, 
and that an adjudication by SSA is not binding on VA.  

In exceptional cases where schedular evaluations are found to 
be inadequate, consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities" is made.  38 C.F.R. § 3.321(b)(1) 
(2001).  The governing norm in these exceptional cases is a 
finding that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards. Id.

The Board finds no evidence of an exceptional disability 
picture in this case.  The veteran has not required frequent 
treatment, nor has he required hospitalization, for his 
service-connected disabilities.  Hence, the evidence cannot 
establish that the service-connected disabilities, alone, 
interfere markedly with his employment so as to make 
application of the schedular criteria impractical.  As a 
whole, the evidence does not show that the impairment 
resulting solely from his service-connected disabilities, 
warrant extra-schedular consideration.  Rather, for the 
reasons noted above, the Board concludes that the impairment 
resulting from these service-connected disabilities is 
adequately compensated by the evaluations assigned.  
Therefore, extraschedular consideration under 38 C.F.R. § 
3.321(b) (2001) is not warranted.

In summation, as the evidence does not show the veteran to be 
unable to secure or follow a substantially gainful occupation 
due solely to impairment resulting from his service-connected 
cervical and lumbar spine disabilities, a grant of TDIU is 
not warranted.  As the preponderance of the evidence is 
against the claim, the benefit of the doubt doctrine is not 
for application.  See 38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  Accordingly, the claim is 
denied.


	(CONTINUED ON NEXT PAGE)



ORDER

The claim of entitlement to an increased rating for 
degenerative disc disease (DDD) of the cervical spine, 
postoperative diskectomy and fusion, to include restoration 
of the previously assigned 40 percent evaluation that had 
been effective from February 1, 1993 until April 13, 2000, is 
denied.

The claim of entitlement to an increased rating for 
degenerative disc disease, lumbosacral spine, postoperative 
L4-5 laminectomy with radiculopathy, is denied.

The claim of entitlement to TDIU is denied.






		
	MICHAEL A. PAPPAS
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

